IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of
                                                 No. 81924-1-I
 ANDREW T. BRANDT,                               (consolidated with No. 82220-9-I)

                      Respondent,                 DIVISION ONE

               v.                                 UNPUBLISHED OPINION

 LINDSEY K. BRANDT,

                      Appellant.

       APPELWICK, J. — Upon their marital dissolution, the trial court ordered the

Brandts to file a joint federal tax return for 2019. Lindsey refused and now appeals

the court’s original order and subsequent order on enforcement. We affirm.

                                      FACTS

       Andrew and Lindsey Brandt1 married in December 2012 and had two

children. They separated on January 27, 2019. Andrew petitioned for dissolution

in March 2019.

       In May 2020, Andrew and Lindsey signed a CR 2A partial settlement

agreement that divided the property and debt between them. Both parties intended

the CR 2A agreement to be “fully binding and enforceable.”          As part of the

agreement, the CR 2A contained a hold harmless provision stating, “Each party




       1
       For clarity, we refer to Lindsey Brandt and Andrew Brandt by their first
names. We intend no disrespect.
No. 81924-1-I/2


shall hold the other party harmless regarding any debts assigned to a party in this

agreement.”

       Andrew and Lindsey went to trial to determine child support, maintenance,

and the parenting plan. At trial, Andrew requested the court order the parties to

file their federal tax returns as “married filing jointly.” He testified that the difference

between the tax burden for “married filing separately” and “married filing jointly”

was approximately $50,000. Andrew agreed that he would pay all taxes and costs

associated with the federal tax filing. There would be no cost to Lindsey. Lindsey

raised several concerns about her potential tax liability and impact on her financial

situation, but failed to submit evidence in support of these issues.

       The court told the parties that from the admitted evidence “it appears that

the request from Mr. Brandt will save a significant amount of money at least as I

understand the testimony.” The trial court decided to adopt Andrew’s request as

“that is just simply in all fairness what should happen.” In its findings of fact, the

trial court included “based on the evidence presented that Married Filing Jointly will

benefit the family for the filing of federal 2019 income taxes.” The court entered

the final decree of dissolution on September 2, 2020, establishing financial

support, the parenting plan, and incorporating the terms of the CR 2A for property

and debt distribution. The court also reserved jurisdiction over the tax filing issue.

       Lindsey filed motions for reconsideration of the trial court’s decisions,

including the tax filing. Her motions were denied. Lindsey also filed a notice of

appeal for the decree of dissolution, findings of fact and conclusions of law, final

child support order, and final parenting plan.


                                                 2
No. 81924-1-I/3


       While the appeal was pending, Lindsey told Andrew she would not file a

joint tax return. Instead, she wanted to file both tax fraud and innocent spouse

documents.2 Andrew filed his tax return separately, amounting to $103,890 tax

owed, rather than $60,899, the amount if the parties had filed jointly.

       In November 2020, Andrew brought a motion to enforce the court’s decision

on the tax issue. He requested the court order Lindsey to amend her federal tax

return to file jointly with him and fine her $50 per day if she failed to comply. In the

alternative, Andrew asked the court to order Lindsey to reimburse the additional

taxes he would incur from filing separately.

       The trial court found that Lindsey had “in bad faith willfully refused to file a

joint tax return with Andrew Brandt and the court further finds [Lindsey] engaged

in abusive use of conflict as well.” Additionally, the trial court determined that the

hold harmless clause of the CR 2A applied and Lindsey caused Andrew to incur

$42,991 in additional tax liability. The court granted Andrew’s motion to enforce

the tax issue, ordering Lindsey to amend her federal tax return to file jointly with

Andrew within 30 days. After those 30 days, the court would fine Lindsey $50 per

day for each day she failed to file jointly. Lindsey was also responsible for all

penalties and fees incurred as a result of the failure to file in compliance with the

previous order. The court awarded $2,000 in attorney fees to Andrew and set a

review hearing to assess compliance.


       2 The “innocent spouse” provision relieves the unknowing spouse of joint
and several liability for jointly filed taxes when there is a substantial
understatement of tax attributable to grossly erroneous items of the other spouse.
Bliss v. Comm’r, 59 F.3d 374, 377-38 (2d Cir. 1995).


                                               3
No. 81924-1-I/4


        Lindsey filed a notice of appeal of the court’s order to enforce the tax issue.

The two appeals were consolidated. Lindsey raises only issues pertaining to the

tax filing.

                                     DISCUSSION

        Lindsey disputes the trial court’s order to file federal taxes jointly which

would reduce Andrew’s tax burden by $42,991.

        A trial court’s decisions in dissolution are seldom changed on appeal. In re

Marriage of Landry, 103 Wn.2d 807, 809, 699 P.2d 214 (1985). “The emotional

and financial interests affected by such decisions are best served by finality.” Id.

The party challenging a decision bears the heavy burden of showing a manifest

abuse of discretion.      Id.   We will affirm the trial court’s decision unless no

reasonable judge would have reached the same conclusion. Id. at 809-10.

        Lindsey argues the trial court’s final divorce order and the order to enforce

the tax provisions violates federal law because she and Andrew were not married

in 2019 for federal tax purposes. She is incorrect.

        Under federal tax law, “an individual who is legally separated from his

spouse under a decree of divorce or of separate maintenance shall not be

considered as married.” 26 USC 6013(d)(2). Domestic issues, such as issuance

of a decree of divorce or of separate maintenance, are matters of state law, not

federal. See In re Marriage of Peacock, 54 Wn. App. 12, 14-15, 771 P.2d 767

(1989).       In Washington, “[a] decree of dissolution of marriage or domestic

partnership, legal separation, or declaration of invalidity is final when entered.”

RCW 26.09.150(1).


                                              4
No. 81924-1-I/5


       Here, the trial court entered the final decree of dissolution on September 2,

2020. While the findings of fact and conclusions of law identify Lindsey and

Andrew’s date of separation as January 27, 2019, the record contains no evidence

of a petition for legal separation or decree of legal separation entered by the court.

Andrew and Lindsey did not have “a decree of divorce or of separate

maintenance,” until September 2020. 26 USC 6013(d)(2). They were properly

considered married for the 2019 federal tax filing. The trial court’s order to file

jointly was not an abuse of discretion.

       Lindsey argues that a state court does not have the authority to determine

her federal tax filing status, citing Leftwich v. Leftwich, 442 A.2d 139 (D.C. 1982).

In Leftwich, the District of Columbia Court of Appeals3 concluded that allowing a

trial court to order joint filing “would nullify the right of election conferred upon

married taxpayers by the Internal Revenue Code.” Id. at 145. It held that rather

than requiring a joint filing to remedy a tax disadvantage, the court should have

considered a different disposition of the marital property. Id. at 146. It reasoned

that the trial court should have chosen “the least intrusive option.” Id. at 145.

       First, we note that Leftwich was decided by the equivalent of a state

supreme court and therefore has no binding authority on this court. Additionally,

the trial court had no “less intrusive” means of distributing the tax burden by

changing the allocation of property between Lindsey and Andrew. The property

division was governed by the binding CR 2A agreement.


       3The District of Columbia Court of Appeals is the highest court in the District
of Columbia, equivalent to a state supreme court.


                                             5
No. 81924-1-I/6


       Lindsey fails to cite to Washington authority in support of her claim that the

trial court could not determine federal tax status.4 Washington law requires trial

courts to “make provision for the allocation of the children as federal tax

exemptions.” RCW 26.09.050(1). In reviewing a trial court’s decision on the child

tax exemption, we noted, “the federal tax provision does not preclude state

involvement in this area. To conclude otherwise would be to allow federal tax

policy to determine domestic relations issues in which the states have particular

interest.” Peacock, 54 Wn. App. at 16. The State’s interest in family law matters

is great, and the trial court’s discretion in dissolution proceedings is broad. The

court’s order to file jointly was not an abuse of discretion.

       Lindsey also contends the trial court improperly altered the terms of the CR

2A agreement. According to Lindsey, “the parties already had a legally binding

agreement to separate their ‘indebtedness’” and forcing her to take on additional

tax liability would be modifying the terms of the agreement. But, the CR 2A

agreement makes no mention of federal tax liability and does not apportion the

parties’ tax burden. Therefore, the trial court’s ruling does not alter the agreement.

Moreover, the trial court’s order to file jointly has no impact on Lindsey’s tax liability.

Andrew agreed to pay the entire tax bill and all fees and costs associated with

filing. The dissolution decree ordered that Andrew “shall pay for the [certified

public accountant] to prepare the federal income tax return and shall pay the

       4“‘Where no authorities are cited in support of a proposition, the court is not
required to search out authorities, but may assume that counsel, after diligent
search, has found none.’” City of Seattle v. Levesque, 12 Wn. App. 2d 687, 697,
460 P.3d 205 (quoting DeHeer v. Seattle Post-Intelligencer, 60 Wn.2d 122, 126,
372 P.2d 193 (1962)), review denied, 195 Wn.2d 1031, 468 P.3d 621 (2020).


                                                6
No. 81924-1-I/7


anticipated tax due and owing for 2019.” Lindsey will incur no new debt as a result

of filing a joint tax return.

       Finally, Lindsey claims the court failed to provide reasons that joint tax filing

was better than separate filings. The trial court reviewed the evidence submitted

and found that “Married Filing Jointly will benefit the family for the filing of federal

2019 income taxes.” Lindsey does not assign error to that finding and it is a verity

on appeal. See In re Estate of Little, 9 Wn. App. 2d 262, 274-75, 444 P.3d 23

(2019) (“Unchallenged findings of fact are verities on appeal.”). Moreover, Lindsey

failed to submit evidence in support of her claims that the joint tax filing would

adversely impact her.

       Andrew requests fees on appeal based on Lindsey’s intransigence and bad

faith. A party’s intransigence can result in award of attorney fees at trial and on

appeal. In re Marriage of Mattson, 95 Wn. App. 592, 605-06, 976 P.2d 157 (1999).

Due to Lindsey’s continued refusal to comply with the trial court’s order and the

filing of this meritless appeal, we grant Andrew’s request for attorney fees on

appeal.

       Affirmed.




WE CONCUR:




                                               7